Citation Nr: 0419039	
Decision Date: 07/15/04    Archive Date: 07/27/04	

DOCKET NO.  99-11 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date for service 
connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that implemented an April 1999 Board 
decision granting service connection for asbestosis, and 
assigned a 10 percent evaluation effective March 29, 1993.

The veteran perfected an appeal with respect to the 10 
percent evaluation assigned from March 29, 1993.  An October 
1999 RO decision granted a 100 percent evaluation for the 
veteran's service-connected asbestosis from March 29, 1993.  
Therefore, the issue of entitlement to a higher evaluation 
for asbestosis from March 29, 1993, is moot since the highest 
schedular evaluation, 100 percent, has been assigned.

A November 2000 Board decision denied the claim for an 
earlier effective date for service connection for asbestosis.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  By order, dated in 
July 2002, the Court vacated and remanded the Board's 
November 2000 decision.  A copy of the Court's order has been 
included in the claims file.


FINDINGS OF FACT

1.  A February 1996 Board decision declared that the December 
1987 RO decision, denying service connection for asbestosis, 
was final and reopened the veteran's claim for service 
connection for asbestosis.

2.  The veteran's application to reopen his claim for service 
connection for asbestosis was received on March 29, 1993.

3.  Service connection for asbestosis was granted effective 
March 29, 1993.




CONCLUSION OF LAW

The criteria for an effective day prior to March 29, 1993, 
for service connection for asbestosis have not been met.  38 
U.S.C.A. §§5102, 5103, 5103A, 5107, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.104 (a), 3.400 (b) (2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court's decision in Pelegrini II v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice as 
required by 38 U.S.C.A. §5103 (a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  

In the present case, a substantially complete application was 
received in February 2000.  Thereafter, in a rating decision, 
dated in June 2000, the claim was denied.  Only after that 
rating decision was promulgated to the AOJ, in February and 
March 2004, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by the VA, and the need for the claimant to submit any 
evidence in his possession that pertains to the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in February and 
March 2004 were not given prior to the first AOJ adjudication 
of the claim in April 1999, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
as fully complied with the requirements of 38 U.S.C.A. §5103 
(a) and 38 C.F.R. §3.159 (b).  The appellant has been offered 
the opportunity to appear for personal hearing, but has 
indicated that he does not desire a personal hearing.  A 
statement of the case, dated in June 1999, and the 
supplemental statement of the case, dated in March 2004 
advised the veteran of the laws of regulations pertaining to 
his claims.  These documents informed the veteran of the 
evidence of record and explain the reasons and bases for 
denial of his claim.  He was specifically informed that his 
claim had been previously denied in December 1987 and that 
his appeal rights had expired one year after notification of 
that denial.  He was also specifically informed that his 
claim to reopen was received on March 29, 1993.  The February 
2004 VCAA notice to the veteran informed him that possible 
additional evidence could be evidence showing that he filed 
his claim to reopen prior to March 29, 1993.  He was also 
informed that he should provide any evidence or information 
pertaining to his appeal.  Therefore, notwithstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); Sutton v. Brown, 9 Vet.App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  All of the requirements 
of the VCAA notice have been fully satisfied and, as 
discussed above, the timing of that notice has not been 
prejudicial error to the appellant in this case.

On May 5, 1987, a formal claim was filed by the veteran for 
service connection for asbestosis.  A December 1987 RO 
decision denied service connection for asbestosis and the 
veteran was notified of that decision.  He did not appeal.  
On March 29, 1993, the veteran submitted an application to 
reopen his claim for service connection for asbestosis.  A 
February 1996 Board decision declared that the December 1987 
RO decision was final, found that new and material evidence 
had been submitted to reopen the claim of service connection 
for asbestosis, and granted service connection for 
asbestosis.  The RO implemented the Board's February 1996 
decision by granting service connection for asbestosis, 
effective March 29, 1993.

The effective date of an award of disability compensation 
based upon a reopened claim will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. §3.400.  The effective date of an award of disability 
compensation is the date following separation from service or 
date entitlement arose if the claim was received within one 
year after separation from service; otherwise, the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. §3.400 (b) (2).

The February 1996 Board decision is final.  38 U.S.C.A. 
§7104.  That decision declared that the December 1987 RO 
decision is final.  The first communication received from the 
veteran, following the December 1987 RO decision, indicating 
an intent to reopen his claim for service connection for 
asbestosis was received on March 29, 1993.

Therefore, in this case, the earliest date which may be 
assigned as the effective date for an award of service 
connection for asbestosis, based upon a reopened claim, is 
March 29, 1993, the date the veteran submit his application 
to reopen his claim for service connection for asbestosis 
following a prior final denial.  This is the date that has 
been assigned.  Accordingly, an earlier effective date may 
not be assigned.  38 U.S.C.A. §§5107, 71 04, 7105; 38 C.F.R. 
§3.400 (b) (2).


ORDER

And effective date prior to March 29, 1993, for service 
connection for asbestosis is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



